UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4953


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CONSUELO ANTONIO WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cr-00050-BO-1)


Submitted:   August 30, 2013                 Decided:   September 9, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Consuelo     Antonio    Washington            was     sentenced       to     144

months in prison after pleading guilty, pursuant to a written

plea   agreement,     to    one    count           of   possession       with     intent   to

distribute      cocaine    base.          As       part    of     his    plea     agreement,

Washington waived the right to appeal his sentence as long as it

did not exceed the Guidelines range established at sentencing.

On   appeal,    counsel    has     filed       a    brief       pursuant    to    Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious      issues     for    appeal           but   questioning           whether    the

district court improperly relied upon hearsay when calculating

Washington’s     Guidelines       range.            The   Government        has    moved    to

dismiss     Washington’s      appeal,          insofar      as     it    challenges        his

sentence,      asserting    that     he    waived         the    right     to    appeal    his

sentence in the plea agreement.                    Although informed of his right

to do so, Washington has not filed a pro se supplemental brief.

We dismiss in part and affirm in part.

              We review de novo whether a defendant has effectively

waived the right to appeal.                United States v. Marin, 961 F.2d

493, 496 (4th Cir. 1992).                 An appellate waiver must be “the

result of a knowing and intelligent decision to forgo the right

to appeal.”       United States v. Broughton-Jones, 71 F.3d 1143,

1146   (4th    Cir.   1995)   (internal             quotation      marks    and     citation

omitted).       Generally, if a court fully questions a defendant

                                               2
regarding the appellate waiver during the Rule 11 colloquy, the

waiver is both valid and enforceable.                   United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Washington

knowingly and intelligently agreed to the waiver of appellate

rights as set forth in the plea agreement.                      During the Rule 11

colloquy, the court reviewed the plea agreement, including the

waiver provision, with Washington, and Washington affirmed that

he    understood    those    terms.         Moreover,       Washington         does    not

contest the validity of the waiver either in his Anders brief or

in his response to the Government’s motion to dismiss.                          Because

Washington     challenges        the    procedural        reasonableness        of     his

below-Guidelines sentence, the issue he seeks to raise on appeal

falls    squarely       within    the    scope     of     the    appellate      waiver.

Accordingly,       we    grant    the     Government’s          motion    to    dismiss

Washington’s appeal of his sentence.

            The appellate waiver, however, does not preclude this

court’s review of Washington’s conviction pursuant to Anders.

Because Washington did not move to withdraw his guilty plea in

the   district     court    or   raise     any     objections      to    the    Rule    11

colloquy,    the    colloquy     is     reviewed    for    plain    error.        United

States v. Martinez, 277 F.3d 517, 527 (4th Cir. 2002).                                 Our

review reveals that, while the district court’s Rule 11 hearing

                                           3
was   truncated    and     incomplete,     the   record       does    not    support    a

finding    of    plain     error,   given     Washington’s           beneficial   plea

agreement, below-Guidelines sentence, and failure to give any

indication that his plea was anything but knowing and voluntary.

See United States v. Massenburg, 564 F.3d 337, 343 (4th Cir.

2009)     (finding       that     defendant      “must        show     a    reasonable

probability that, but for the error, he would not have entered

the plea”).

            In accordance with Anders, we have reviewed the record

in this case and have found no unwaived meritorious issues for

appeal.     We    therefore      affirm    Washington’s        conviction.        This

court requires that counsel inform Washington, in writing, of

the right to petition the Supreme Court of the United States for

further    review.       If     Washington    requests        that    a    petition    be

filed,    but    counsel      believes    that   such     a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on Washington.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                          4